DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp1 in view of Kovacs2 in view of Atherton3.
Referring to claim 1, Chupp teaches a battery powered wireless weighing platform [Fig. 2 and 0030].  
While Chupp teaches the wireless weighing platform, it is not explicitly taught to provide multiple sleep state levels or waking from a deep sleep state via acceleration sensor.  Kovacs teaches a weighing platform that comprises multiple power levels which include an off mode and at least one other higher power mode and wherein the weighing system can wake into the higher power mode (i.e. an active state) based on detection via acceleration sensor [pg. 19 lines 1-9 and 21-23].  At least one other higher power mode is interpreted as implying a deep sleep state (i.e. off mode) an active state (higher power mode) and also including an intermediate state which is herein interpreted as including a light sleep state.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include multiple power levels in Chupp because it is well known in the art that reducing power in battery powered system enables the system to operate for a longer duration.  It should also be noted that in the deep sleep state, Kovacs explicitly teaches the CPU wireless communication unit and other current draining circuits (i.e. weighing sensor) are inactive (i.e. powered off) [pg. 28 lines 3-5].
While Kovacs teaches the invention as claimed above, it is not explicitly taught to include time periods from when the weighing platform enter the different power modes.  The examiner is taking official notice that it is well known in the art that power modes (including sleep periods) are commonly controlled based on determining inactivity within certain time periods.  Particularly, if an active system becomes idle for a predetermined amount of time, the system can reduce its power consumption by entering a lower power state.  When in the lower power state, if another predetermined time-period expires without any activity detected, the system can then enter a deeper sleep state. This can continue depending on how many sleep states are incorporated into the system and the number of sleep states incorporated is a simple matter of design choice.  Sleep states can range from light sleep states wherein only a subset of components are placed into an active yet reduced performance state/suspended state/powered off state to a deep sleep state such as a hibernation state where the system is essentially powered off with the exception of a detection device for determining that the system is to resume from an active state (a hibernation state is interpreted to be similar to low-power consumption mode taught by Kovacs).  These sleep states exchange an amount of power savings at the cost of restoration time.  In addition, when activity is detected, the system is able to restore itself back from whatever low power state it is currently in, to an active state to perform operations as normal.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the well-known details listed above because doing so would follow common practice and provide a way to transition between the different power states incorporated into the Chupp-Kovacs combination thus providing a way to save power.  
While the modified Chupp-Kovacs combination teaches the invention substantially as claimed above, it is not explicitly taught to turn off a communication function while in a light sleep state.  Atherton teaches suspending communication in response to detecting inactivity with the device.  In addition, it is further taught to re-enter an active state which resumes a communications link when activity is detected [0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Atherton into the sleep states of the modified Chupp-Kovacs combination because doing so would conserve power as taught by Atherton.  
Referring to claim 2, Atherton teaches re-entering the active state when detecting activity [0017].
Referring to claims 5-7, these are rejected on the same basis as set forth hereinabove.  Chupp, Kovacs and Atherton teach the method and therefore teach the system performing the method.  In addition, since the weighing system is essentially a computerized system, it is interpreted that the weighing operations and power control would be controlled by a processor such as a CPU.  In order for the processor/CPU to control power to the system and its components, it is interpreted that it would be able to both make determinations as to when power transitions are to occur along with actually controlling the power to the system/components.  In other words, the processor/CPU interpreted above would include the functionality of the claimed CPU and control module4.  
Lastly, the display (12) which is wirelessly connected to the weighing device (10) is interpreted as the claimed instrument and its access port (19) is interpreted is interpreted as the claimed master wireless module [Chupp: 12, 19 Fig. 2(B)]. 
Referring to claim 8, the examiner is taking official notice that A/D modules are well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date to include in the Chupp-Kovacs-Atherton combination because it provides a way to convert an analog measurement (i.e. weight) to a digital format which can be read by the CPU. 
Referring to claim 9, this is rejected on the same basis as set forth hereinabove.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp, Kovacs and Atherton as applied to claim 1-2 and 5-9 above, and further in view of Iarovici5.
Referring to claim 3, while Chupp, Kovacs and Atherton teach the invention substantially as claimed above, it is not explicitly taught how the accelerometer detects user motion.  Iarovici teaches including a reference value with which the accelerometer data is compared against to determine if the device is to wake [0133].  It would have been obvious to one of ordinary skill in the art to include the teachings of Iarovici into the Chupp-Kovacs-Atherton combination because it teaches how accelerometers operate and thus allow Kovacs to operate as intended. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp, Kovacs, Atherton and Iarovici as applied to claims 1-3 and 5-9 above, and further in view of Menzl6.
Referring to claim 4, while Chupp, Kovacs, Atherton and Iarovici teach multiple sleep periods for transitioning into a light and deep sleep state, it is not explicitly taught that the time periods are determined based on usage frequency.  Rather, it is believed that the time periods are simply just based on predetermined and arbitrary values.  Menzl teaches setting sleep periods based on historical usage information [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Menzl into the Chupp-Kovacs-Atherton-Iarovici combination because it would provide better timing values which would reduce the instances where the sleep states are entered either too early or too late as taught by Menzl [0005-0010].
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
In the REMARKS, applicant argues in substance that 1) Chupp teaches an ON/OFF switch and thus only cares about detecting weight and not acceleration of adding and removing weight or other various non-weighing operations such as ECGs or timer periods for entering different power states and thus would not look to Kovacs; 2) The lack of any mention of timing in Kovacs and the lack of need in Chupp brings the official notice into question and  3) neither Kovacs nor Chupp teach the ability to perform a weighing operation during a light sleep period or usage in other settings like a laboratory, retail store or use in commercial transactions and 4) the examiner has not demonstrated why Atherton would be useful in Chupp.  
In response to applicant’s first argument, Chupp does teach a scale which operates via ON/OFF switch, it was also indicated above that it is known in the art that there is a trade off between power savings and restoration time (i.e. latency) with regards to differing power states of a device and its components.  While Chupp teaches the simplistic route of simply being ON or OFF, Kovacs teaches different power states and implies consideration of differing combinations of power savings and latency with its said power states.  One of skill would look to Kovacs since Kovacs is “in the same area of art” as stated by applicant and additionally provides differing latency times while still providing power savings.  One could even apply KSR rationale and state that it would have been obvious to try incorporating Kovacs into Chupp as being obvious variants of one another but the examiner does not believe such is necessary in the current case.
Furthermore, while not claimed, the fact that Kovacs teaches additional health monitoring actions such as performing ECGs would be additional motivation for inclusion into Chupp since Chupp additionally teaches being concerned with different types of health related data such as body composition and others which requires other measurements in addition to weight (i.e. body impedance camera and infrared sensor systems).  Including ECSs and other health related data would further enhance the evaluation functionality of Chupp. 
In response to applicant’s second argument, Kovacs teaches different power states and thus requires a trigger for entering each, the examiner provided via official notice, how power state transitions are commonly performed in the computing arts.  As is necessary with any computing system/device, there needs to be a trigger mechanism to initiate any transitions.  The details given in the official notice portion of the rejection provides what is well known and necessary for the Chubb-Kovacs combination to transition between the different power states.
In response to applicant's third argument that the references fail to show certain features of applicant’s invention, while the examiner agrees that neither Kovacs, Chupp, the taking of official notice or even Atherton do not teach “a light sleep state during which the weighing itself can be performed”, it is noted that those features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It should be further noted that use in a laboratory, etc… is also not claimed and could also be interpreted as simple intended use if said limitation was added to the claims.
In response to applicants fourth argument, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Atherton was incorporated into the combination of Chupp and Kovacs.  It was clearly demonstrated that Atherton would help reduce power consumption since maintaining a communication link increases power consumption.  It does not matter that Atherton is not directed towards a weighing platform because communication links are separate entities that are directed towards the transmission of information.  Communication links and their corresponding communication functions are not responsible for performing weighing operations.  They simply communicate data which is universally applicable to any environment which requires data transmission.  Therefore, the power requirements for communication are also not specific to any environment and any power considerations are simply specific to the communication function itself and not whether communication is being performed in a weighing environment or otherwise.  Saving power in a battery-operated device is universally applicable whether it is in a mobile device or a weighing platform.
PRIOR ART CITED BUT NOT RELIED UPON
PGPUB 2013/0278081 to Chien teaches a processor system that can power off portions of components within the system such as wireless transceivers, portions of the processor or power down the entire device such as when idle for periods of time.  The system can later wake itself via inertial sensor [Figs. 2-3 and 0021-0025].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        7/22/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action
        2 Cited in the previous office action
        3 Cited in the previous office action
        4 Applicant is also directed to PGPUB 2013/0278081 to Chien to further illustrate the examiners interpretation.  Specifically, Chien teaches a processor system that can power off portions of components within the system such as wireless transceivers, portions of the processor or power down the entire device such as when idle for periods of time.  The system can later wake itself via inertial sensor (i.e. acceleration sensor) [Figs. 2-3 and 0021-0025]. 
        5 Cited in the previous office action
        6 Cited in the previous office action